—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Edlitz, J.), entered May 3, 2002, which denied his objections to an order of the same court (Furman, H.E.), entered February 4, 2002, which, after a hearing, inter alia, found that the total amount of child support arrears reduced to money judgments that remained valid and unsatisfied was $192,798 and that the amount of net child support arrears not yet reduced to a money judgment was $16,397.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the father’s objections to the order of the hearing examiner. Contrary to the father’s contentions, his claims of, inter alia, indigence or unclean hands cannot be the basis of a reduction of child support arrears already accrued. Pursuant to Domestic Relations Law § 244, a court cannot cancel or reduce the amount of child support arrears accrued prior to the making of an application for a modification of child support (see also Family Ct Act § 451; Howfield v Howfield, 250 AD2d 573, 574 [1998]). Here, the father’s repeated requests for a downward modification had been denied. In addition, despite the father’s claims to the contrary, in calculating the amount of net child support arrears, the hearing examiner considered evidence regarding payments the father allegedly made or wages that were garnished from his salary.
The father’s remaining contentions either are without merit or not properly the subject of this appeal. Ritter, J.P., Feuerstein, H. Miller and Adams, JJ., concur.